Citation Nr: 1425339	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-07 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Veteran testified at a hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.

2.  The results of a VA examination, which included comprehensive diagnostic testing and evaluation, confirmed the Veteran does not have a ratable bilateral hearing loss disability as defined by VA standards.





CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 3103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Proper notice was provided in October 2009.  

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), VA medical records, private medical records, and the statements of the Veteran in support of the Veteran's claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran was afforded a VA audiometric examination in January 2010.  The Board finds that the VA examination was adequate as the examiner reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Tinnitus

The Veteran claims tinnitus had its onset in service.

Service treatment records are silent for reference to tinnitus.  Tinnitus was diagnosed upon VA examination in January 2010.  At the time, the Veteran reported a history of noise exposure during service.  The examiner reported being unable to specify the date of onset.  The examiner opined that "it is less likely that the Veteran's complaint of tinnitus is related to his history of military noise exposure.  A diagnosis of noise-induced tinnitus requires a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise-related event.  Neither is true in the case of this [V]eteran."

During the Veteran's December 2013 hearing, he testified that tinnitus began in service and that he did not know what it was at the time.  He stated that he worked as a mechanic on heavy equipment.  He described being exposed to loud constant noises at work.  He also indicated that periodically there were accidents with engines that resulted in loud noises.  He testified that the ringing began after one such accident.  He explained that he has been experiencing the ringing in his ears since that time.

According to the DD Form 214, the Veteran served with an engineering battalion and his military occupational specialty (MOS) was equipment repair.  Based on the evidence, the Board concludes that the evidence is at least in equipoise and service connection should be granted for tinnitus as being incurred in service.  The Veteran has offered competent and credible evidence that he was exposed to loud noises during service.  Despite the negative opinion, the VA examiner could not determine when the Veteran's tinnitus had its onset, but noted there could be an association between tinnitus and a noise-related event.  Although the examiner said the Veteran did not have a noise-related event in service, the Board finds that his credible testimony, in combination with his MOS, establishes that the Veteran did have a noise-related event in service.  What is left is competent, credible evidence from the Veteran of service onset of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, service connection for tinnitus is warranted.

IV.  Bilateral Hearing Loss

The Veteran asserts that he has hearing loss that is related to in-service noise exposure from serving as a mechanic on heavy equipment.  He asserts that he was given hearing protection in service, but that he did not always wear the hearing protection.  He testified at the Board hearing in December 2013 that he first noticed that "when certain people with certain pitch would say something...it [would] just sound like noise."  However, he also testified that he "had never associated with hearing loss until [he] came to" his VA hearing test.  

The service treatment records are silent for hearing loss.  At the Veteran's separation examination in November 1966, the Veteran underwent an audiometric evaluation and no hearing loss disability was shown or noted.  Between service and his VA hearing test, he testified that he never had his hearing checked.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record reflects that the Veteran's bilateral hearing loss does not currently meet the regulatory thresholds to be considered disabling.  An audiometric evaluation was performed at a VA examination in January 2010.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
35
LEFT
10
15
15
10
25
    
The speech recognition scores were 96 percent for both ears.  While the examiner noted hearing loss between 4000 and 8000 hertz, these results do not show a hearing loss pursuant to 38 C.F.R. § 3.385.

The Veteran told the VA examiner that he has difficulty understanding "competing noise" and the dialogue on television and radio.  The Board has considered the lay evidence of record.  Lay evidence is competent to report symptoms because this requires only personal knowledge as it comes to him or her through his or her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a lay person is not competent to conduct an audiology examination to determine whether his symptoms are the result of sufficient hearing loss such that VA would consider that hearing loss to be a disability for VA purposes.  Jandreau, 492 F.3d at 1377. 

There is no competent evidence of record that shows that the Veteran has a current hearing loss disability under 38 C.F.R. § 3.385.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Additional development is necessary with respect to the Veteran's claim of service connection for a back disability.  He has attributed his back condition directly to active duty service.

The claims file includes private treatment records showing treatment and diagnosis of chronic low back pain since 1985.  The Veteran left service in 1967 and there are no medical records between service and 1985; however, the Veteran claims that he first sought treatment for back pain in the 1970s.  While the Veteran's service treatment records are silent on the issue of any back problems, the Veteran testified at the Board hearing in December 2013 that he was involved in an accident during service in Germany.  He alleges that he injured his back as a result of the accident but did not seek medical treatment because he could still walk after the accident and he returned to work without going to sick call.  However, he claims that he has experienced back pain since that time.

The Veteran has not been afforded a VA examination.  Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the Veteran should be afforded an appropriate VA examination in conjunction with his claim for service connection for a back disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to his back since separation from service (February 1967).  Thereafter, attempt to obtain and associate those records with the claims file.

2.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any back disability that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any back disability that may be present is etiologically related to the Veteran's active duty.

The examiner is requested to provide a rationale for any opinion expressed.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


